DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks

	In response to communications sent December 4, 2020, claim(s) 1-20 is/are pending in this application; of these claim(s) 1, 11, and 18 is/are in independent form.  Claim(s) 1-20 is/are currently amended.

Response to Arguments
Applicant’s arguments, see page 11 lines 6-9, filed December 4, 2020, with respect to claim 2 have been fully considered and are persuasive.  The objection to claim 2 has been withdrawn.
Applicant's arguments filed December 4, 2020 have been fully considered but they are not persuasive.  Applicant argues that US 2007/0253678 A1 (“Sarukkai”) in view of US 2009/0125534 A1 (“Morton”) does not teach the limitations of the amended claims.  Notably Applicant amended the claim to clarify that the dialog terms are different from the textual descriptions.  To provide further clarity to the rejection, the Examiner clearly maps the “subtitles” in Sarukkai to the claimed “dialog terms”; the Examiner maps the “captions” in Sarukkai to the claimed “content items.”  Since the remainder of the Applicant’s arguments flow from this distinction and the updated rejection of the independent claims are mapped below.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0253678 A1 (“Sarukkai”) in view of US 2009/0125534 A1 (“Morton”).

	As to claim 1, Sarukkai teaches a method comprising:
	receiving dialog terms of a content item (Sarukkai Para [0058]: receiving subtitles of a content item) and a textual description, different from the dialog terms, of the content item (Sarukkai Para [0058]: receiving captions of a content item);
(Sarukkai Para [0058]: determining an inverted emote index) wherein the relevance interval for each dialog term (Sarukkai Para [0058]: wherein the segments of words that are relevant to the “emote”) is based on a similarity [[ (Sarukkai Para [0058]: based on similarity between the emote and the terms of the subtitles);
dividing the textual description into a plurality of narrative themes (Sarukkai Para [0059]: determining from the captions of the narrative video), wherein each narrative theme comprises a subset of terms from the textual description (Sarukkai Para [0059]: terms that indicate the narrative theme are extracted from the captions such as <dogs barking>);
selecting terms, from the dialog terms, that match terms in a first narrative theme of the plurality of narrative themes (Sarukkai Para [0059]: determining subtitles for forming an inverted index such as “walk the dog” using matching terms);
combining relevance intervals for the selected terms to generate a first composite relevance interval for the first narrative theme (Sarukkai Para [0059]: combining elements of the inverted index to form a total inverted index for the subtitles);
causing storing of the first composite relevance interval as part of a searchable index (Sarukkai Para [0061]: storing a query-ready inverted index);
(Sarukkai Para [0061]: receiving a query using the inverted index); 
determining, based on the criteria and the searchable index that the first composite relevance interval is relevant to the criteria (Sarukkai Para [0061]: determining, based on the query and the inverted index, a relevant video segment); and
causing, based on the query, output of one or more portion, of the content item, that correspond to the first composite relevance interval (Sarukkai Para [0065]: causing a display of the search results from the inverted index).
	However Sarukkai does not teach that the similarity is based on a measurement.  Nevertheless, Morton teaches that the similarity is based on a measurement (Morton Para [0057]: the relevance interval is based on a "relevance magnitude" between the interval portion and the indexing term information representation; see Morton Para [0216] for a description of the similarity measurement of the relevance magnitude calculation).
Sarukkai and Morton are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention of the claimed invention to modify the teachings of Sarukkai to include the teachings of Morton because similarity measurements can be used to enhance relevance scores for complex queries (See Morton Para [0057]).

As to claim 2, Sarukkai in view of Morton teaches the method of claim 1, wherein the dialog terms comprise a subset of terms from a transcript of the content item (Sarukkai Para [0059]: terms are extracted from the subtitles), and wherein the similarity measurement comprises a statistical (Morton Para [0216]: the similarity measurements include statistical occurrence frequency and mutual information).

As to claim 3, Sarukkai in view of Morton teaches the method of claim 1, further comprising:
filtering the first composite relevance interval by determining that a first sub-interval of the first composite relevance interval overlaps with a second sub-interval of a second composite relevance interval and by removing the first sub-interval from the first composite relevance intervals (Morton Para [0205]: connecting consecutive relevance intervals; Morton Para [0254] further clarifies that overlapping intervals are to be merged and joined using a union algorithm).
Sarukkai and Morton are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention of the claimed invention to modify the teachings of Sarukkai to include the teachings of Morton because merging relevance intervals helps prevent manual processing for relevance determinations (See Morton’s Abstract).

As to claim 4, Sarukkai in view of Morton teaches the method of claim 1, further comprising:
comparing the first narrative theme to a second narrative theme to determine a relatedness measurement between the terms of the first narrative (Morton Para [0216]: the similarity measurements are a statistical occurrence frequency and mutual information); and
filtering, based on the relatedness measurement, the first composite relevance interval (Morton et al.: Para [0254]: determining that short relevance intervals are irrelevant).

As to claim 5, Sarukkai in view of Morton teaches the method of claim 1, wherein the query indicates the first narrative theme based on the first narrative theme being associated with content currently being viewed by a user (Sarukkai Para [0065]: causing a current display of the search results from the inverted index for the video).

As to claim 6, Sarukkai in view of Morton teaches the method of claim 1, wherein combining relevance intervals for the selected terms to generate the first composite interval for the first narrative theme further comprises:
removing a first relevance interval from the relevance intervals based on a size of the first relevance interval (Morton et al.: Para [0254]: determining that short relevance intervals are irrelevant), an overlap of the first relevance interval with another relevance interval of the relevance intervals (Morton Para [0254] removing overlapping intervals by merging using a union algorithm), an adjacency of the first relevance interval with another relevance interval of the relevance intervals (Morton Para [0205]: connecting consecutive relevance intervals), or a content item location of the first (this limitation is part of a list of elements recited in the alternative, therefore only one element needs to be mapped for this rejection).

As to claim 7, Sarukkai in view of Morton teaches the method of claim 1, wherein combining relevance intervals for the selected terms to generate the first composite relevance interval for the first narrative theme further comprises:
merging a second relevance interval from the relevance intervals with a third relevance interval from the relevance intervals based on an overlap of the second relevance interval with the third relevance interval (Morton Para [0254] removing overlapping intervals by merging using a union algorithm) or an adjacency of the second relevance interval with the third relevance interval (Morton Para [0205]: connecting consecutive relevance intervals).

As to claim 8, Sarukkai in view of Morton teaches the method of claim 1, wherein each of the plurality of narrative themes indicates one of a plurality of plot lines for the content item, wherein the first narrative theme indicates a first plot line of the plurality of plot lines, and wherein the criteria indicates the first plot line (nevertheless, see Sarukkai Para [0059]: terms that indicate the narrative theme include plot lines such as “walk the dog”).

As to claim 9, Sarukkai in view of Morton teaches the method of claim 1, wherein each of the plurality of narrative themes indicates one of a plurality of news segments for the content item, wherein the first narrative theme indicates a (the “new segment” is nonfunctional descriptive material, because whether the information is a new segment not does not affect the steps of the algorithm; nevertheless, see Sarukkai Para [0059]: terms that indicate new includes news about “walk the dog”).

As to claim 10, Sarukkai in view of Morton teaches the method of claim 1, wherein at least one of the terms is selected based on being a synonym with at least one term in the first narrative theme (Morton Para [0216]: the similarity measurements include mutual information, which is functionally equivalent to a synonym to the computer; the Examiner argues that the specific semantic properties of a “synonym” are non-functional descriptive matter).

As to claim 11, Sarukkai teaches a method comprising:
receiving a transcript of a content item (Sarukkai Para [0058]: receiving subtitles of a content item) and a description, different from the transcript, comprising a plurality of sentences (Sarukkai Para [0058]: receiving captions of a content item);
determining, by a computing device (Sarukkai Para [0058]: determining for selected subtitles), a relevance interval for each term of the transcript (Sarukkai Para [0058]: an inverted emote index) wherein the relevance interval for each term (Sarukkai Para [0058]: wherein the segments of words that are relevant to the “emote”) is based on a similarity [[ (Sarukkai Para [0058]: based on similarity between the emote and the terms of the subtitles);
selecting terms, from the transcript, that correspond to terms in a first sentence of the plurality of sentences (Sarukkai Para [0059]: determining extracted caption terms by forming an inverted index for the captions);
combining relevance intervals for the selected terms to generate a composite relevance interval for the first sentence (Sarukkai Para [0059]: combining elements of the inverted index to form a total inverted index for the subtitles);
receiving a query indicative of criteria for searching the searchable index (Sarukkai Para [0061]: receiving a query using the inverted index); 
determining, based on the criteria and the searchable index, that the composite relevance interval is relevant to the criteria (Sarukkai Para [0061]: determining, based on the query and the inverted index, a relevant video segment); and
causing, based on the query, output of one or more portions, of the content item, that correspond to the composite relevance interval (Sarukkai Para [0065]: causing a display of the search results from the inverted index).
However Sarukkai does not teach that the similarity is based on a measurement.  Nevertheless, Morton teaches that the similarity is based on a measurement (Morton Para [0057]: the relevance interval is based on a "relevance magnitude" between the interval portion and the indexing term information representation; see Morton Para [0216] for a description of the similarity measurement of the relevance magnitude calculation).
Sarukkai and Morton are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention of the claimed invention to modify the teachings of Sarukkai to include the teachings of Morton because similarity measurements can be used to enhance relevance scores for complex queries (See Morton Para [0057]).

As to claim 12, Sarukkai in view of Morton teaches method of claim 11, wherein receiving is performed based on receiving electronic program guide (EPG) data associated with the content item, wherein the EPG data comprises a summary of plot lines of the content item (Sarukkai Para [0059]: the Examiner interprets that the extracted captions are electronic guides to programming content).

As to claim 13, Sarukkai in view of Morton teaches the method of claim 11, wherein receiving the description is performed based on accessing a website (Sarukkai Para [0025]-[0026]: the video object files, along with their plot metadata, are retrieved over a network).

As to claim 14, Sarukkai in view of Morton teaches the method of claim 11, the receiving the description is performed based on downloading the description from a web server (Sarukkai Para [0025]-[0026]: the video object files, along with their plot metadata, are retrieved over a network, such as file transfer protocol).

As to claim 15, Sarukkai in view of Morton teaches the method of claim 11, wherein at least one of the selected terms is selected based on being a synonym with at least one term of the first sentence (Morton Para [0216]: the similarity measurements include mutual information, which is functionally equivalent to a synonym to the computer; the Examiner argues that the specific semantic properties of a “synonym” are non-functional descriptive matter).

As to claim 16, Sarukkai in view of Morton teaches the method of claim 11, wherein combining the relevance intervals for the selected terms to generate the composite interval for the first sentence is performed by removing a first relevance interval from the relevance intervals (Morton et al.: Para [0254]: determining that short relevance intervals are irrelevant) or by merging a second relevance interval relevance intervals with a third relevance interval from the relevance intervals (Morton Para [0254] removing overlapping intervals by merging using a union algorithm; Morton Para [0205]: connecting consecutive relevance intervals).

As to claim 17, Sarukkai in view of Morton teaches the method of claim 11, further comprising:
(Morton Para [0205]: connecting consecutive relevance intervals; Morton Para [0254] further clarifies that overlapping intervals are to be merged and joined using a union algorithm).
Sarukkai and Morton are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention of the claimed invention to modify the teachings of Sarukkai to include the teachings of Morton because merging relevance intervals helps prevent manual processing for relevance determinations (See Morton’s Abstract).

As to claim 18, Sarukkai teaches a method comprising:
receiving dialog terms of a content item (Sarukkai Para [0058]: receiving subtitles of a content item);
determining, by a computing device (Sarukkai Para [0058]: determining for selected subtitles), a relevance interval for each term of the a dialog terms (Sarukkai Para [0058]: determining an inverted emote index), wherein the relevance interval for each term (Sarukkai Para [0058]: wherein the segments of words that are relevant to the “emote”) is based on a similarity [[ (Sarukkai Para [0058]: based on similarity between the emote and the subtitles);
(Sarukkai Para [0058]: receiving captions of a content item);
determining a subset of terms from the group of terms (Sarukkai Para [0059]: determining terms that indicate the narrative theme by extracting from the captions such as <dogs barking>);
selecting terms, from the dialog terms, that match terms in the subset of terms (Sarukkai Para [0059]: determining subtitles for forming an inverted index such as “walk the dog” using matching terms);
combining relevance intervals for the selected terms to generate a first composite relevance interval for the first subset of terms (Sarukkai Para [0059]: combining elements of the inverted index to form a total inverted index for the subtitles);
receiving a query indicative of criteria for searching the searchable index (Sarukkai Para [0061]: receiving a query using the inverted index); 
determining, based on the criteria and the searchable index, that the subset of terms relevant to the criteria (Sarukkai Para [0061]: determining, based on the query and the inverted index, a video segment); and
causing, based on the query, output of one or more portions, of the content item, that correspond to the composite relevance interval (Sarukkai Para [0065]: causing a display of the search results from the inverted index).
However Sarukkai does not teach that the similarity is based on a measurement.  Nevertheless, Morton teaches that the similarity is based on a measurement (Morton Para [0057]: the relevance interval is based on a "relevance magnitude" between the interval portion and the indexing term information representation; see Morton Para [0216] for a description of the similarity measurement of the relevance magnitude calculation).
Sarukkai and Morton are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention of the claimed invention to modify the teachings of Sarukkai to include the teachings of Morton because similarity measurements can be used to enhance relevance scores for complex queries (See Morton Para [0057]).

As to claim 19, Sarukkai in view of Morton teaches the method of claim 18, wherein receiving the group of terms is performed based on receiving electronic program guide (EPG) data associated with the content item, wherein the EPG data comprises the group of terms (Sarukkai Para [0059]: the Examiner interprets that the extracted captions are electronic guides to programming content).

As to claim 20, Sarukkai in view of Morton teaches the method of claim 18, wherein, for a first term of the dialog terms, the relevance interval is based on a comparison of the first term with terms in sentences of the dialog terms that are adjacent to a sentence comprising the first term (Morton Para [0205]: connecting consecutive relevance intervals; Morton Para [0254] further clarifies that overlapping intervals are to be merged and joined using a union algorithm).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 and 15-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10,467,289 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant Application claims one or more genus of the species claimed in the reference.

U.S. Application 16/552,375
US 10,467,289 B2
1.  A method comprising:
	receiving dialog terms of a content item and a textual description, different from the dialog terms, of the content item;
determining, by a computing device, a relevance interval for each of the dialog terms wherein the relevance interval for each dialog term is based 
dividing the textual description into a plurality of narrative themes, wherein each narrative theme comprises a subset of terms from the textual description;
selecting terms, from the dialog terms, that match terms in a first narrative theme of the plurality of narrative themes;
combining relevance intervals for the selected terms to generate a first composite relevance interval for the first narrative theme;
causing storing of the first composite relevance interval as part of a searchable index;
receiving a query indicative of criteria for searching the searchable index; 
determining, based on the criteria and the searchable index that 
causing, based on the query, output of one or more portion, of the content item, that correspond to the first composite relevance interval.




 2. The method of claim 1, wherein the similarity measurement comprises a statistical measurement of term co-occurrence in corpus data, wherein a transcript of the content item comprises the dialog, and wherein the method further comprises: receiving the transcript of the content item; and storing the relevance intervals for the first plurality of terms in a database; wherein the textual description comprises a user-provided description of the content item; wherein the searching, based on the second plurality of terms, the relevance intervals for the first plurality of terms comprises determining that one of the 

filtering the first composite relevance interval by determining that a first sub-interval of the first composite relevance interval overlaps with a second sub-interval of a second composite relevance interval and by removing the first sub-interval from the first composite relevance intervals.

 3. The method of claim 1, wherein the second plurality of terms indicates a first theme, wherein the first composite relevance interval indicates one or more first portions of the content item relevant to the first theme, and wherein the method further comprises: preparing the searchable index to associate the first composite relevance interval with the first theme; and wherein the query indicates a theme associated with the content currently being viewed by the user.
4. The method of claim 1, further comprising:
comparing the first narrative theme to a second narrative theme to determine a relatedness measurement between the terms of the first narrative theme and terms of the second narrative theme; and





See independent claim 1.

removing a first relevance interval from the relevance intervals based on a size of the first relevance interval, an overlap of the first relevance interval with another relevance interval of the relevance intervals, an adjacency of the first relevance interval with another relevance interval of the relevance intervals, or a content item location of the first relevance interval.

 6. The method of claim 1, wherein determining the first composite relevance interval is performed by: removing the first relevance interval from the relevance intervals for the second plurality of terms based on a size of the first relevance interval, an overlap of the first relevance interval with another relevance interval of the relevance intervals for the second plurality of terms, an adjacency of the first relevance interval with another relevance interval of the relevance intervals for the second plurality of terms, or a content item location of the first relevance interval. 
7. The method of claim 1, wherein combining relevance intervals for the selected terms to generate the first composite relevance interval for the first narrative theme further comprises:
merging a second relevance interval from the relevance intervals  or an adjacency of the second relevance interval with the third relevance interval.




The Examiner argues that the “plot line” is non-functional descriptive material, which has little patentable weight.
9. The method of claim 1, wherein each of the plurality of narrative themes indicates one of a plurality of news segments for the content item, wherein the first narrative theme indicates a first news segment of the plurality of news segments, and wherein the 


10. The method of claim 1, wherein at least one of the terms is selected based on being a synonym with at least one term in the first narrative theme.

See co-occurrence of terms in the claim 2.  The Examiner argues that co-occurrence of terms is functionally equivalent to synonymous terms to the computer algorithm.
11. A method comprising:
receiving a transcript of a content item and a description, different from the transcript, comprising a plurality of sentences;
determining, by a computing device, a relevance interval for each term of the transcript wherein the relevance interval for each term is based on a similarity measurement between the term and the one or more other terms of the transcript;
selecting terms, from the transcript, that correspond to terms in a first sentence of the plurality of sentences;

receiving a query indicative of criteria for searching the searchable index; 
determining, based on the criteria and the searchable index, that the composite relevance interval is relevant to the criteria; and
causing, based on the query, output of one or more portions, of the content item, that correspond to the composite relevance interval.




The Examiner argues that electronic programming guides are non-functional descriptive matter and have little patentable weight.
15. The method of claim 11, wherein at least one of the selected terms is selected based on being a synonym with at least one term of the first sentence.
See co-occurrence of terms in the claim 2.  The Examiner argues that co-occurrence of terms is functionally equivalent to synonymous terms to the computer algorithm.
16. The method of claim 11, wherein combining the relevance intervals for the selected terms to generate the composite interval for the first sentence is performed by removing a first relevance interval from the relevance intervals or by merging a second relevance interval relevance intervals with a third relevance interval from the relevance intervals.

See claim 1.

filtering the composite relevance interval by determining that a first sub-interval of the composite relevance interval overlaps with a second sub-interval of another composite relevance interval and by removing the first sub-interval from the composite relevance interval.

See claim 1.
18. A method comprising:
receiving dialog terms of a content item;
determining, by a computing device, a relevance interval for each term of the a dialog terms, wherein the relevance interval for each term is based on a similarity measurement between the term and one or more other dialog terms of the content item;
receiving a group of terms, difference from the dialog terms, of the content item;

selecting terms, from the dialog terms, that match terms in the subset of terms;
combining relevance intervals for the selected terms to generate a first composite relevance interval for the first subset of terms;
receiving a query indicative of criteria for searching the searchable index; 
determining, based on the criteria and the searchable index, that the subset of terms relevant to the criteria; and
causing, based on the query, output of one or more portions, of the content item, that correspond to the composite relevance interval.




The Examiner argues that electronic programming guides are non-functional descriptive matter and have little patentable weight.
20. The method of claim 18, wherein, for a first term of the dialog terms, the relevance interval is based on a comparison of the first term with terms in sentences of the dialog terms that are adjacent to a sentence comprising the first term.

See claim 1.


Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,467,289 B2 in view of US 2007/0253678 A1 (“Sarukkai”).


Sarukkai Para [0025]-[0026]: the video object files, along with their plot metadata, are retrieved over a network
14. The method of claim 11, the receiving the description is performed based on downloading the description from a web server.

Sarukkai Para [0025]-[0026]: the video object files, along with their plot metadata, are retrieved over a network, such as file transfer protocol


U.S. Patent No. 10,467,289 B2 and Sarukkai are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention of the claimed invention to modify the teachings of U.S. Patent No. 10,467,289 B2 to include the teachings of Sarukkai because network-based retrieval enables more content variety than local storage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following art has previously been made of record:
US 2010/0318532 A1:  See Figure 3 for inverted indices for video retrieval.
	US 2007/0198508 A1:  See Figure 3 and 6 for text extraction in intervals of videos.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        February 9, 2021